1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                ***
5

6     LUIS ALONSO HIDALGO, III,                       Case No. 3:16-cv-00618-MMD-WGC

7                                 Petitioner,                       ORDER
             v.
8
      ROBERT LEGRAND, et al.,
9
                              Respondents.
10

11          Having reviewed in camera the declaration filed by Russell E. Marsh, Esq., counsel

12   for Petitioner, the Court determines that counsel has valid reasons to seek withdrawal.

13          It is therefore ordered that the motion to withdraw as counsel (ECF No. 54) is

14   granted. The representation of Petitioner by Russell E. Marsh, Esq., is terminated.

15          It is further ordered that the Clerk of the Court send a copy of this order to Kim

16   Driggers at the Office of the Federal Public Defender, who must locate substitute counsel

17   for Petitioner.

18          The Clerk of the Court is also directed to send a copy of this order to Petitioner

19   himself, Luis A. Hidalgo, #1038133, Lovelock Correctional Center, 1200 Prison Rd.,

20   Lovelock, NV 89419.

21          DATED THIS 19th day of August 2019.

22

23
                                                      MIRANDA M. DU
24                                                    UNITED STATES DISTRICT JUDGE

25

26

27

28
